Citation Nr: 1227535	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  12-05 452 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for arthritis of bilateral knees.

5.  Entitlement to service connection for strokes.

6.  Entitlement to service connection for arthritis of bilateral hands.

7.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in August 2008 and February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for a back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal, received in February 2012, the Veteran requested a VA central office hearing in Washington, D.C.  That hearing was scheduled for July 2012.  In a statement received in July 2012, prior to the scheduled hearing, the Veteran's newly appointed attorney indicated that the Veteran instead wished to have the hearing rescheduled as either a videoconference hearing or a Travel Board hearing, whichever could be scheduled the earliest.

Pursuant to 38 C.F.R. § 3.103(c), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Therefore, the Veteran must be provided an opportunity to present testimony at a Board hearing before the Board may proceed with appellate review. 

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the Veteran for the first available videoconference or Travel Board hearing before the Board in accordance with the docket number of the Veteran's appeal.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


